Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-4, 7, 11, and 17-20 in the reply filed on January 26, 2021 is acknowledged.
Claims 5, 6, 9-10, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2021.
Claims 1-4, 7, 11, and 17-20 are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7, 11, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.  The claim(s) recite(s) obtaining, by a first node, at least one statement of a first transaction; determining, by the first node, a type of a first statement, wherein the first statement is any one of the at least one statement; sending, by the first node, the first statement to a second node corresponding to the type of the first statement among at least one second node according to the type of the first statement, so that the second node corresponding to the type of the first statement generates an execution plan corresponding to the first statement according to the first statement;


In claim 1, the step to “obtaining, by a first node, at least one statement of a first transaction”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “obtaining, by a first node, at least one statement of a first transaction” limitation falls under the category of a mental process in that a person could obtaining, by a first node, at least one statement of a first transaction.  The specification discloses the first-type node 1011 may obtain at least one statement of a certain transaction and classify each statement of the transaction (page 5, [0068]), determine a type of a first statement, the first statement being any one of the at least one statement (page 5, [0072]), and the nodes may be physical entity nodes or may be virtual nodes (page 5, [0069]).  The interpretation of could be practically performed in the human mind appears in line with the specification as cited.
The step to “determining, by the first node, a type of a first statement, wherein the first statement is any one of the at least one statement”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by the first node, a type of a first statement, wherein the first statement is any one of the at least one statement” limitation falls under the category of a mental process in that a person could obtaining, by a first node, at least one statement of a first transaction.  The specification discloses the first-type node 1011 may obtain at least one statement of a certain transaction and classify each statement of the transaction (page 5, [0068]), determine a type of a first statement, the first statement 
The step to “sending, by the first node, the first statement to a second node corresponding to the type of the first statement among at least one second node according to the type of the first statement, so that the second node corresponding to the type of the first statement generates an execution plan corresponding to the first statement according to the first statement”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by the first node, a type of a first statement, wherein the first statement is any one of the at least one statement” limitation falls under the category of a mental process in that a person could obtaining, by a first node, at least one statement of a first transaction.  The specification discloses the first-type node 1011 may obtain at least one statement of a certain transaction and classify each statement of the transaction…then send the at least one statement to the second-type node 1021 and the second-type node 1022 respectively according to the type to which each statement belongs (page 5, [0068]), determine a type of a first statement, the first statement being any one of the at least one statement (page 5, [0072]), and the nodes may be physical entity nodes or may be virtual nodes (page 5, [0069]).  The interpretation of could be practically performed in the human mind appears in line with the specification as cited.
The step to “receiving, by the first node, an execution plan corresponding to the at least one statement of the first transaction sent by the at least one second node”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer 1012 (page 5, [0068]), determine a type of a first statement, the first statement being any one of the at least one statement (page 5, [0072]), and the nodes may be physical entity nodes or may be virtual nodes (page 5, [0069]).  The interpretation of could be practically performed in the human mind appears in line with the specification as cited.
The step to “processing, by the first node, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “processing, by the first node, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction” limitation falls under the category of a mental process in that a person could obtaining, by a first node, at least one statement of a first transaction.  The specification discloses the first-type node 1011 may obtain at least one statement of a certain transaction and classify each statement of the transaction…then send the at least one statement to the second-type node 1021 and the second-type node 1022 respectively according to the type to which each statement belongs…after receiving the statement, the second-type node 1021 or 1012 (page 5, [0068]), determine a type of a first statement, the first statement being any one of the at least one statement (page 5, [0072]), and the nodes may be physical entity nodes or may be virtual nodes (page 5, [0069]).  The interpretation of could be practically performed in the human mind appears in line with the specification as cited.
That is, other than reciting a “A server”, “a memory”, “a processor” in claim 7, “A non-transitory computer readable storage medium” in claim 17, and “A computer program product” in claim 18,  nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “A server”, “a memory”, “a processor” in claim 7, “A non-transitory computer readable storage medium” in claim 17, and “A computer program product” in claim 18, where the claim recites details on what the transactions are.  The “A server”, “a memory”, “a processor” in claim 7, “A non-transitory computer readable storage medium” in claim 17, and “A computer program product” in claim 18 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “A server”, “a memory”, “a processor” in claim 7, “A non-transitory computer readable storage medium” in claim 17, and “A computer program product” in claim 18 are recited at a high-level of generality such that they amount to no more than mere 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varakur (US 2015/0120645 A1) in view of Luo et al. (Luo hereafter, US 6,990,503 B1).
Claim 1, Varakur discloses a transaction processing method, comprising: obtaining, by a first node, at least one statement of a first transaction (page 3, [0031], e.g. obtains the next statement in step 114. The system continues to get new statements until a commit or rollback is performed); 

sending, by the first node, the first statement to a second node corresponding to the type of the first statement among at least one second node according to the type of the first statement, so that the second node corresponding to the type of the first statement generates an execution plan corresponding to the first statement according to the first statement (page 1, [0005], e.g.  sending, to the second node, the snapshot of current transactions at the first node, and receiving, from the second node, a reconciled snapshot combining the snapshot of current transactions at the first node and the second node);
processing, by the first node, the first transaction through the scheduler corresponding to the first transaction according to the execution plan corresponding to the at least one statement of the first transaction (column 29 lines 56-67, e.g. Each execution plan contains several execution steps. A transaction is scheduled for execution once it enters the queue Q.sub.2. The scheduler 21 processes the transactions (execution plans) in Q.sub.2. If the scheduler 21 has multiple processes or threads, then multiple execution plans can be executed concurrently. The execution steps of each execution plan are sent by the scheduler to respective one or more data server modules for execution)
However, Varakur does not explicitly disclose receiving, by the first node, an execution plan corresponding to the at least one statement of the first transaction sent by the at least one second 
Lou discloses receiving, by the first node, an execution plan corresponding to the at least one statement of the first transaction sent by the at least one second node (the parser 18 and optimizer 20 parses and optimizes the query, then generates the execution plan for the query. Thus, receiving a transaction refers to receiving the execution plan from the optimizer 20); and processing, by the first node, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction (column 29 lines 56-67, e.g. Each execution plan contains several execution steps. A transaction is scheduled for execution once it enters the queue Q.sub.2. The scheduler 21 processes the transactions (execution plans) in Q.sub.2. If the scheduler 21 has multiple processes or threads, then multiple execution plans can be executed concurrently. The execution steps of each execution plan are sent by the scheduler to respective one or more data server modules for execution).
Luo discloses an invention that improves accessibility to the base relation B while join view maintenance is being performed (column 24, lines 48-49).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Luo to improve the accessibility to the base relation B while join view maintenance is being performed of Varakur.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Luo with the system of Varakur to improve the accessibility to the base relation B while join view maintenance is being performed.
Claim 2, Varakur in view of Luo discloses wherein said processing, by the first node, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction, comprises:
starting, by the first node, the first transaction and allocating a scheduler corresponding to the first transaction according to the execution plan corresponding to the at least one statement of the first transaction; and processing, by the first node, the first transaction through the scheduler corresponding 
Claims 7, 11, 17, and 18, Varakur in view of Luo discloses a server, device, and computer storage medium (page 5, [0044] to [0045]) for implementing the above cited method.
CONCLUSION
Claims 3, 4, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152